Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective (subject
to regulatory approval) as of January 28, 2005 (the “Effective Date”) by and
between AmericanWest Bank, a Washington state-chartered bank (“Employer”), and
Rick Shamberger (“Executive”).

 

RECITALS

 

WHEREAS, Executive is currently employed by Employer as its Executive Vice
President and Chief Credit Officer, and

 

WHEREAS, Employer and Executive each desire to formalize the employment
relationship by entering into this Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Definitions; Construction. Defined terms used in this Agreement are
capitalized and, where not expressly defined in a separate section of this
Agreement, are defined as set forth in Section 16. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement.

 

2. Employment; Title. Employer hereby employs Executive, and Executive hereby
accepts employment with Employer, upon the terms and conditions set forth in
this Agreement. Executive’s title shall be “Executive Vice President and Chief
Credit Officer”.

 

3. Term of Employment. The term of this Agreement (“Term”) is two years,
commencing on the Effective Date. Unless earlier terminated pursuant to the
provisions hereof, this Agreement shall be automatically renewed for successive
two-year terms (each a “Renewal Term”) unless either party gives written notice
of non-renewal to the other not less than six (6) months prior to the end of the
Term. If this Agreement is not renewed or the parties do not enter into a new
employment agreement at the end of the Term, then at that time, to the extent
Executive remains employed by Employer, (i) Executive shall be deemed an at-will
employee of Employer, (ii) Executive shall cease to have any right to continued
employment under this Agreement, and (iii) upon termination of his employment,
Executive shall only be entitled to receive the salary and bonuses earned and
reimbursable expenses incurred through the date of such termination, together
with such other benefits such as, by way of example but not limited to,
Performance Stock awards and/or Stock Options granted to Executive by Employer’s
parent holding company, AmericanWest Bancorporation (“AWBC”), consistent with
the terms of any such grant; provided, however, that paragraphs (b) and (c) of
Section 11 of this Agreement shall survive this Agreement in the event of
written notice of non-renewal by Employer without Cause such that Executive’s
rights and Employer’s obligations thereunder shall continue with respect to any
subsequent termination of Executive’s employment with Employer as described
therein.



--------------------------------------------------------------------------------

4. Duties. Executive will report directly to the President and Chief Executive
Officer, and will perform and discharge well and faithfully the duties that may
be assigned to him from time to time by the Chief Executive Officer in
connection with the conduct of Employer’s business. Executive will conduct
himself so as to maintain and increase the goodwill and reputation of Employer
and its business and abide by all codes of ethics or other professional duties
applicable to Executive. In his capacity as Executive Vice President and Chief
Credit Officer, Executive shall perform the customary duties of Executive Vice
President and Chief Credit Officer of a Washington commercial bank, including
but not limited to:

 

(a) Direct, manage and supervise the lending and centralized loan activities of
Employer;

 

(b) Approve/reject loans within his lending authority and recommend on loans in
excess of his lending authority;

 

(c) Initiate, develop and monitor implementation of Employer’s lending policies
and procedures;

 

(d) Maintain a good relationship with Employer’s Board, management and
shareholders;

 

(e) Coordinate with other executive officers in the development of strategic
plans and objectives for Employer;

 

and such other duties as are set forth in Executive’s job description or as may
be assigned from time to time by Employer’s Board or Chief Executive Officer.

 

5. Extent of Service. Executive shall devote his entire business time, attention
and energies to the business of Employer. The foregoing, however, shall not
preclude Executive from engaging in appropriate civic, charitable or religious
activities or from devoting a reasonable amount of time to private investments
(subject to the limitations of Section 13) or from serving on the boards of
directors of other entities, as long as such activities and services do not
interfere or conflict with his responsibilities to Employer.

 

6. Compensation.

 

(a) Salary. Employer shall pay Executive a base salary at the annual rate of
$150,000 payable in accordance with the standard payroll procedures of Employer
but not less than monthly. Executive’s base salary may be increased annually,
taking into consideration Executive’s performance for the most recent
performance period and other relevant factors.

 

(b) Incentive Programs. Executive shall be entitled to participate in any annual
and longer-term incentive programs that are adopted by Employer and that cover
employees in positions comparable to that of Executive.

 

2



--------------------------------------------------------------------------------

(c) Performance Stock Awards and Stock Options.

 

(i) Discretionary Performance Shares. Executive may from time to time be granted
shares of AWBC common stock (the “Discretionary Performance Shares”) as a
Performance Stock award as AWBC, at AWBC’s sole discretion, may see fit. Any
such Discretionary Performance Shares shall vest in accordance with the terms of
the grant thereof, except that the provisions for immediate vesting thereof set
forth in subparagraphs (b)(1)(v) and (c)(1)(iv) of Section 11 of this Agreement
shall apply to any such Discretionary Performance Shares.

 

(ii) Stock Options. Executive may from time to time be granted stock options to
purchase shares of AWBC common stock (the “Stock Options”) at the closing price
of AWBC’s common stock on the date of grant as AWBC, at AWBC’s sole discretion,
may see fit. Any such grant shall be evidenced by a separate stock option
agreement and shall become exercisable (i.e., vest) in accordance with the terms
of such stock option agreement, except that the provisions for immediate vesting
thereof set forth in subparagraphs (b)(1)(v) and (c)(1)(iv) of Section 11 of
this Agreement shall apply to any such Stock Options. All such Stock Options
shall be “incentive stock options” within the meaning of the Code.

 

(d) Expenses. Executive shall be entitled to prompt reimbursement of all
reasonable business expenses incurred by him in the performance of his duties
during the Term, subject to the timely presentment of appropriate vouchers and
receipts in accordance with Employer’s policies.

 

(e) Deferred Compensation. Executive may, at his option, defer income from all
or part of his base salary and bonuses through a Deferred Compensation Plan that
is acceptable to Employer, which acceptance shall not be unreasonably withheld.

 

7. Employee Benefits. Executive shall be entitled to participate in employee
benefit plans or programs (including but not limited to retirement plans) of
Employer, if any, to the extent that his position, tenure, salary, age, health
and other qualifications make him eligible to participate, subject to the rules
and regulations applicable thereto. Employer shall have no duty under this
Agreement to give Executive any additional compensation to cover life insurance
premiums or to maintain any life insurance on Executive’s life.

 

8. Vacation. Executive shall be entitled to vacation of four (4) weeks per year,
at full salary, at the discretion of Executive and as time allows, so long as it
is reasonable and does not jeopardize his responsibilities; provided, that at
least once each year Executive must be absent from his duties with Employer for
a period of at least ten (10) consecutive business days, all or any portion of
which may be vacation leave. The length of vacation at any one time should not
exceed two (2) weeks without the approval of the President and Chief Executive
Officer.

 

9. Surety Bond. Executive agrees to furnish all information and take any other
steps necessary to enable Employer to obtain and maintain a fidelity bond
conditioned on the rendering of a true account by Executive of all moneys, goods
or other property which may come into the custody, charge or possession of
Executive during the Term. The surety company issuing such bond and the amount
of the bond must be acceptable to Employer. All premiums on the

 

3



--------------------------------------------------------------------------------

bond shall be paid by Employer. If Executive cannot personally qualify for a
surety bond at any time during the Term, Employer may terminate this Agreement
immediately and such termination shall be deemed to be a termination for Cause.

 

10. Termination. Notwithstanding the provisions of Section 3, Executive’s
employment may be terminated without any breach of this Agreement (provided that
any required payments under Section 11 are duly made) under the following
circumstances:

 

(a) Death. This Agreement shall terminate upon Executive’s death.

 

(b) Disability. If Executive becomes Disabled, Employer may terminate
Executive’s employment hereunder by providing him written notice thereof, and
such termination will be effective upon delivery of such notice.

 

(c) Resignation without Good Reason. Executive may terminate his employment with
Employer at any time without Good Reason (as defined in Section 16) by giving
Employer two (2) months’ written notice thereof. Such termination will be
effective on the earlier of the last day of the notice period or the last day on
which Executive performs services for Employer.

 

(d) Resignation for Good Reason. Executive may terminate his employment with
Employer for Good Reason (as defined in Section 16) by giving Employer thirty
(30) days’ written notice thereof. Such notice must describe the matter or
matters which, in Executive’s opinion, form the basis for Good Reason and
include a statement of his intent to terminate his employment on such basis. If
the basis for Good Reason is an alleged breach of this Agreement by Employer,
such notice shall describe in reasonable detail the alleged breach. If Employer
cures such breach or the basis for Good Reason otherwise ceases to exist within
the thirty (30) day period following Employer’s receipt of such notice,
Executive shall either rescind his notice of intent to terminate and continue
his employment under this Agreement, or terminate his employment under Section
10(c), in which case his notice of breach under this Section 10(d) shall be
deemed to satisfy the notice requirement under Section 10(c). If Employer fails
to cure its breach within, or other bases for Good Reason continue to the end
of, the thirty (30) day period following Employer’s receipt of such notice,
Executive’s employment shall terminate effective on the last day of such 30-day
period. If Executive decides to terminate his employment as provided in Section
10(c), his employment shall terminate effective on the earlier of the last day
of the notice period or the last day on which Executive performs services for
Employer.

 

(e) Involuntary Termination Without Cause. Employer may terminate Executive’s
employment at any time without Cause by giving thirty (30) days’ written notice
thereof to Executive. Executive’s employment shall terminate effective on the
last day of the notice period or on such earlier date as Employer specifies in
the notice.

 

(f) Involuntary Termination for Cause. Employer may terminate Executive’s
employment for Cause by giving Executive written notice of such termination and
the reasons therefor. Executive’s employment shall terminate immediately upon
receipt of the notice.

 

4



--------------------------------------------------------------------------------

11. Benefits on Termination of Employment. If Executive’s employment is
terminated during the Term, Executive shall be entitled to receive payments and
benefits as follows:

 

(a) Death; Disability; Resignation without Good Reason; Termination for Cause.

 

If Executive’s employment is terminated as a result of death, Disability,
resignation without Good Reason or termination for Cause pursuant to
subparagraphs (a), (b), (c) or (f), respectively, of Section 10, Executive shall
receive:

 

(1) his base salary through the date his employment terminates;

 

(2) the pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Employer’s standard payroll procedures; and

 

(3) reimbursement of expenses described in Section 6(d) incurred but not yet
reimbursed.

 

(b) Change of Control.

 

(1) If, within two (2) years following the effective date of a Change of Control
(as defined in Section 16), Executive terminates his employment for Good Reason
pursuant to Section 10(d) or Employer terminates Executive without Cause
pursuant to Section 10(e), Executive shall receive:

 

(i) An amount equal to Executive’s then-current annual base salary for the
greater period of (A) two (2) years or (B) the number of months remaining in the
Term, including any Renewal Term then in effect;

 

(ii) An amount equal to the total amount of bonus paid to Executive during the
calendar year immediately preceding any such termination, less any bonus paid
Executive during the calendar year in which such termination occurs;

 

(iii) The pro rata portion of any incentive compensation earned but not yet
paid, which shall be calculated in the ordinary course and paid in accordance
with Employer’s standard payroll practices;

 

(iv) Reimbursement of expenses described in Section 6(d) incurred but not yet
reimbursed; and

 

(v) Immediate acceleration of vesting of all Discretionary Performance Shares
and/or Stock Options granted to Executive.

 

(2) The payment to which Executive is entitled pursuant to subparagraphs (i),
(ii) and (iii) of Section 11(b)(1) shall be paid in a single installment within
forty-five (45) days following the last day on which he performs services as an
employee of Employer (with no percent value or other discount) or, at
Executive’s option, on a deferred basis (with no premium).

 

(3) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 11(b) (whether by seeking new employment or
otherwise),

 

5



--------------------------------------------------------------------------------

and no such payment or benefit shall be reduced by earnings that Executive may
receive from any other source.

 

(4) Notwithstanding anything in this Agreement to the contrary, if the total of
the payments made to Executive under this Section 11(b), together with any other
payments or benefits received from Employer, will be an amount that would cause
them to be a “parachute payment” within the meaning of Section 280G(b)(2)(A) of
the Code (the “Parachute Payment Amount”), then the payment due under Section
11(b)(1)(i) shall be reduced so that the amount thereof is $1 less than the
Parachute Payment Amount.

 

(c) Resignation for Good Reason; Termination without Cause.

 

(1) If Executive terminates his employment for Good Reason pursuant to Section
10(d) or Employer terminates Executive without Cause pursuant to Section 10(e),
and such termination is not within two (2) years following a Change of Control,
Executive shall receive:

 

(i) Continued payment, in accordance with Employer’s standard payroll practices,
of Executive’s then-current base salary from the effective date of termination
through the remainder of the Term, including any Renewal Term then in effect,
but not less than for a period of one (1) year;

 

(ii) The pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Employer’s standard payroll practices;

 

(iii) Reimbursement of expenses described in Section 6(d) incurred but not yet
reimbursed; and

 

(iv) Immediate acceleration of vesting of all Discretionary Performance Shares
and/or Stock Options which have been granted to Executive prior to the date of
termination.

 

(2) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 11(c) (whether by seeking new employment or
otherwise), and no such payment or benefit shall be reduced by earnings that
Executive may receive from any other source.

 

(d) Benefits. For the three (3) calendar months immediately following the
effective date of Executive’s resignation for Good Reason pursuant to Section
10(d) or Employer’s termination of Executive without Cause pursuant to Section
10(e), Executive (and, where applicable, his dependents) shall be entitled to
continue participation in the group insurance plans maintained by Employer,
including life, disability and health insurance programs, as if he were still an
employee of Employer. Where applicable, Executive’s salary for purposes of such
plans shall be deemed to be equal to his annual salary in effect immediately
prior to such termination. To the extent that Employer finds it not feasible to
obtain coverage for Executive under its group insurance policies during such
90-day period, Employer shall provide Executive with individual policies which
offer at least the same level of coverage and which impose not more than the

 

6



--------------------------------------------------------------------------------

same costs on Executive. The foregoing notwithstanding, in the event that
Executive becomes eligible for comparable group insurance coverage in connection
with new employment, Employer’s obligation to provide coverage under this
Section 11(d) shall terminate immediately upon Executive’s eligibility for such
coverage. Any group health continuation coverage that Employer is required to
offer under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”)
shall commence upon Executive’s election to participate therein at such time as
coverage under this Section 11(d) terminates, and continue for such period of
time as allowed under the COBRA regulations. Executive acknowledges that COBRA
coverage will be at his own cost and expense and that failure by him to submit
timely payment of premiums therefor will result in cancellation of COBRA
coverage. Executive’s rights under other employee benefit plans in which he may
have participated will be determined in accordance with the written plan
documents governing those plans.

 

(e) No Other Payments or Benefits. Except as otherwise expressly provided in
this Section 11 or as required by law, all of Executive’s employee benefits and
compensation shall cease on the last day on which he performs services as an
employee of Employer.

 

12. Proprietary Information.

 

(a) Executive agrees to comply fully with Employer’s policies relating to
non-disclosure of Employer’s trade secrets and proprietary information and
processes, including information regarding Employer’s subsidiaries, affiliates,
customers and prospective customers. Without limiting the generality of the
foregoing, Executive will not, whether during or after his employment with
Employer, disclose any such secrets, information or processes to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall Executive make use of any such property for his own
purposes or for the benefit of any person, firm, corporation or other entity
(except Employer) under any circumstances during or after his employment;
provided, that after his employment ceases, this provision shall not apply to
secrets, information and processes that are then in the public domain (provided
that Executive was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without Employer’s consent).

 

(b) Trade secrets, proprietary information, and processes shall not be deemed to
include information which is:

 

(1) publicly known (or becomes publicly known) without the fault or negligence
of Executive;

 

(2) received from a third party without restriction and without breach of this
Agreement;

 

(3) approved for release by written authorization of Employer; or

 

(4) required to be disclosed by law; provided, however, that in the event of a
proposed disclosure pursuant to this Section 12(b)(4), Executive shall give
Employer prior written notice before such disclosure is made.

 

7



--------------------------------------------------------------------------------

(c) Executive agrees that in the event that Executive’s employment terminates
for any reason, Executive shall promptly deliver to Employer all property
belonging to Employer, including all keys, pass cards, identification cards and
all documents, equipment and materials of any nature pertaining to Executive’s
employment with Employer. The obligations in this paragraph include the return
of documents, equipment and other materials which may be in Executive’s desk at
work, in Executive’s car or place of residence, or in any other location under
Executive’s control.

 

(d) This Section shall survive the expiration or any earlier termination of this
Agreement.

 

13. Noncompetition.

 

(a) Participation in a Competing Business. While Executive is employed pursuant
to this Agreement and for the longer of (i) one year following termination of
his employment for any reason or (ii) the balance of the Term remaining (not
including any Renewal Term), if any (such longer period of time being the
“Restricted Period”), Executive will not become involved with a Competing
Business or serve, directly or indirectly, a Competing Business in any manner,
including, without limitation, as a shareholder, member, partner, director,
officer, manager, investor, organizer, “founder,” employee, consultant or agent;
provided, however, that Executive may acquire and passively own an interest not
exceeding 3% of the total equity interest in a Competing Business.

 

(b) No Solicitation. While Executive is employed pursuant to this Agreement and
during the Restricted Period, Executive will not directly or indirectly solicit
or attempt to solicit (1) any employees of Employer or AWBC to leave their
employment or (2) any customers of Employer to remove their business from
AmericanWest Bank (or any successor thereto), or to participate in any manner in
a Competing Business.

 

(c) Employment Outside Washington and Idaho. Nothing in this Section 13 shall
prevent Executive from accepting employment outside the states of Washington or
Idaho from a Competing Business, as long as Executive will not (a) act as an
employee or other representative or agent of the Competing Business within the
states of Washington or Idaho, or (b) have any responsibilities for the
Competing Business’s operations within the states of Washington or Idaho.

 

(d) Competing Business. “Competing Business” means any financial institution or
trust company (including without limitation, any start-up or other financial
institution or trust company in formation) that competes with, or will compete
in the states of Washington or Idaho, with AWBC or AmericanWest Bank (or any
successor thereto).

 

14. Enforcement.

 

(a) Scope of Covenants. Employer and Executive stipulate that, in light of all
of the facts and circumstances of the relationship between Executive and
Employer, the agreements referred to in Sections 12 and 13 (including without
limitation their scope, duration and geographic extent) are fair and reasonably
necessary for the protection of Employer’s confidential information, goodwill
and other protectable interests. If a court of competent

 

8



--------------------------------------------------------------------------------

jurisdiction should decline to enforce any of those covenants and agreements,
Executive and Employer request the court to reform these provisions to restrict
Executive’s use of confidential information and Executive’s ability to compete
with Employer to the maximum extent, in time, scope of activities and geography,
the court finds enforceable.

 

(b) Injunctive Relief. Executive acknowledges that Employer will suffer
immediate and irreparable harm that will not be compensable by damages alone if
Executive repudiates or breaches any of the provisions of Sections 12 or 13 or
threatens or attempts to do so. For this reason, under these circumstances,
Employer, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and Employer will not be required to post a bond as a condition for
the granting of this relief.

 

(c) Adequate Consideration. Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 12 and 13 and
that Employer is entitled to require him to comply with those Sections. Sections
12, 13 and this Section 14 will survive termination of this Agreement. Executive
represents that if his employment is terminated, whether voluntarily or
involuntarily, Executive has experience and capabilities sufficient to enable
Executive to obtain employment in areas which do not violate this Agreement and
that Employer’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.

 

15. Successors.

 

(a) Employer’s Successors. Employer shall require any successor to all or
substantially all of Employer’s business and/or assets and liabilities (whether
by purchase, merger, consolidation, reorganization, liquidation or otherwise) to
assume and expressly agree to perform this Agreement in the same manner and to
the same extent as Employer would be required to perform if there were no
succession. Employer’s failure to obtain an assumption agreement in form and
substance reasonably acceptable to Executive by the effective date of such
succession shall constitute a breach of Employer’s obligations to Executive
under this Agreement as of the effective date of such succession and shall
entitle Executive to all of the payments and other benefits described in Section
11(b).

 

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, it being agreed by Executive that Executive
cannot assign or make subject to an option any of Executive’s rights, including
rights to payments and benefits, under this Agreement.

 

16. Definition of Terms. The following terms used in this Agreement when
capitalized have the following meanings:

 

(a) “Board of Directors” means Employer’s board of directors.

 

(b) “Cause” means any one or more of the following:

 

(1) Executive’s willful misfeasance or gross negligence in the performance of
his duties;

 

9



--------------------------------------------------------------------------------

(2) Executive’s conviction of a crime in connection with his duties;

 

(3) Executive’s conduct that is demonstrably and significantly harmful to
Employer or AWBC, as reasonably determined by the Board of Directors on advice
from legal counsel; or

 

(4) Executive cannot personally qualify for a surety bond as required by Section
9.

 

(c) “Change of Control” means a change “in the ownership or effective control”
or “in the ownership of a substantial portion of the assets” of AWBC or
AmericanWest Bank, within the meaning of Section 280G of the Code; provided,
however, that an internal reorganization of AWBC and its subsidiaries shall not
constitute a Change of Control.

 

(d) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(e) “Disability” and “Disabled” means that Executive has been unable to perform
the essential functions of his job under this Agreement, with or without
reasonable accommodation, for a period of three (3) consecutive months as the
result of his incapacity due to physical or mental illness.

 

(f) “Good Reason” means any of:

 

(1) a material reduction in Executive’s compensation under Section 6 or benefits
under Sections 7 or 8,

 

(2) a material reduction in Executive’s title or responsibilities,

 

(3) a relocation of Executive’s principal office so that Executive’s one-way
commute distance from his residence in Spokane, Washington is increased by more
than forty (40) miles,

 

(4) failure of Employer’s successor to assume and perform this Agreement as
contemplated by Section 15(a), or

 

(5) any material breach by Employer of this Agreement.

 

17. Miscellaneous.

 

(a) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.

 

(b) Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by registered mail to Executive at
his residence address as maintained on Employer’s records, or to Employer at its
executive offices (care of the President

 

10



--------------------------------------------------------------------------------

and Chief Executive Officer), or such other addresses as either party shall
notify the other in accordance with the foregoing procedure.

 

(c) Force Majeure. Neither party shall be liable to the other for any delay or
failure to perform hereunder, which delay or failure is due to causes beyond the
control of said party, including, but not limited to: acts of God; acts of the
public enemy; terrorism; acts of the United States of America, or any State,
territory or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics; quarantine restrictions; strikes; or freight
embargoes. Notwithstanding the foregoing provisions of this Section 16(c), in
every case the delay or failure to perform must be beyond the control and
without the fault or negligence of the party claiming excusable delay.

 

(d) Integration; Amendment. This Agreement comprises the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior or contemporaneous agreements other than that certain Agreement for
Grant of Performance Shares entered into as of January 1, 2005, whether written
or oral, regarding Executive’s employment with Employer and all rights,
privileges and benefits related thereto. No waiver, alteration or modification
of any of the provisions of this Agreement shall be binding unless in writing
and signed by duly authorized representatives of the parties hereto.

 

(e) Waiver. Failure or delay on the part of either party hereto to enforce any
right, power or privilege hereunder shall not be deemed to constitute a waiver
thereof. Additionally, a waiver by either party of a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent breach by such other party.

 

(f) Savings Clause. If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

(g) Authority to Contract. Employer warrants and represents that it has full
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and that this Agreement is not in conflict with any other
agreement to which Employer is a party or by which it may be bound. Employer
further warrants and represents that the individual executing this Agreement on
behalf of Employer has the full power and authority to bind Employer to the
terms hereof and has been authorized to do so in accordance with Employer’s
corporate organization.

 

(h) Dispute Resolution.

 

(1) Any controversy or claim between Employer and Executive arising from or
relating to this Agreement or any agreement or instrument delivered under or in
connection with this Agreement, including any alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
shall, at the option of Executive or Employer, be submitted to arbitration,
using either the American Arbitration Association

 

11



--------------------------------------------------------------------------------

(“AAA”) or Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in
accordance with the rules of either JAMS or AAA (at the option of the party
initiating the arbitration) and Title 9 of the United State Code. Any such
arbitration shall take place in Spokane, Washington. All statutes of limitations
or any waivers contained herein which would otherwise be applicable shall apply
to any arbitration proceeding under this Section 16(h). The parties agree that
related arbitration proceedings may be consolidated. The arbitrator shall
prepare written reasons for the award. Judgment upon the award rendered may be
entered in any court having jurisdiction.

 

(2) If any arbitration, legal action or other proceeding is brought for the
enforcement of this Agreement or any agreement or instrument delivered under or
in connection with this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

(k) Advice of Counsel. Before signing this Agreement, Executive either (i)
consulted with and obtained advice from his independent legal counsel in respect
to the legal nature and operation of this Agreement, including its impact on his
rights, privileges and obligations, or (ii) freely and voluntarily decided not
to have the benefit of such consultation and advice with legal counsel.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 6th day
of June, 2005, effective as of the day herein first above written.

 

EXECUTIVE       AMERICANWEST BANK

By

 

/s/ Rick Shamberger

     

By

 

/s/ Robert M. Daugherty

   

Rick Shamberger

         

Robert M. Daugherty

               

President and Chief Executive Officer

 

12